Case 5:18-Cr-OO791 Document 1 Filed in TXSD on 10/05/18 Page 1 of 3

"

AO 91 (Rcv. ll/l l) Criminal Complaint

UNITED STATES DISTRICT CoURT

for the

Southem District of Texas

United States of America
v.

Jose Juan CORTEZ
aka
Jorge CORTEZ-TORRES

Case No.

5 `-\va\)`q"’

\./\/\/V\/\./\_/

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of Sep. 9, 2016 thru OCT- 3. 2018 in the county of W€bb in the

 

 

Southem District of Texas , the defendant(s) violated:

Code Section Oj}’ense Descrz'ption
Title 18 USC 2250 Count 1: Fai|ure to Register as a Sex Offender

This criminal complaint is based on these facts:

See Attachment

d Continued on the attached sheet.

/s/Chad Skaggs C . S.

 

Complainant 's signature

Chad Skaggs, Deputy U. S. Marshal

 

Printed name and title

Swom to before me and signed in my presence.

Judge 's signature

City and State; Laredo, Texas Diana Song Quiroga, US Magistrate Judge

 

Prinled name and litle

Case 5:18-Cr-OO791 Document 1 Filed in TXSD on 10/05/18 Page 2 of 3

Your Affiant, Chad SKAGGS is a Deputy U. S. Marshai employed by the United States Marshais Service
since 2011. The Affiant is authorized to make arrests and conduct criminal investigations, including
fugitive investigations with respect to violent offenses and violations of both federal and state |aw. The
Affiant is also authorized to investigate convicted sex offenders who have failed to register as required
by Titie 18 United States Code Section 2250, also referred to as, the Adam Wa|sh Child Protection and
Safety Act of 2006. As such, the Affiant makes the following statements under oath.

o On or about December 31, 2008, lose Juan CORTEZ (CORTEZ) was arrested by the Laredo Po|ice
Department and charged with Sexuai Assauit of a Child in violation of Texas Penai Code Section
22.011(a)(2).

o On or about February 19, 2010, CORTEZ was convicted of indecency with a Child by Exposure
a third degree felony, before the 406"‘ District Court in Webb County, Texas under Cause No
2009CR5000170D4. CORTEZ was assessed punishment of 8 years in the institutional Division
State of Texas probated for 8 years.

~ On March 9, 2010, CORTEZ read, or was read, his Conditions of Community Supervision which
included Sex Offender Program and instructions CORTEZ signed and provided his right thumb
print on his Conditions of Community Supervision thereby acknowledging that he was notified
and understood the requirements of his duty to register as a Sex Offender.

v On or about August 24, 2010, CORTEZ was deported from the United States to his native country
of Mexico via the Laredo Port of Entry.

o On November 28, 2015, CORTEZ was involved in a Motor Vehicie Accident. At the time of this
accident, CORTEZ was operating a 2000, red in color, Ford Focus bearing Texas License P|ate
FM50216. CORTEZ identified himself to the Laredo Po|ice Department (LPD) Officer as Jorge
CORTEZ-TORRES.

¢ On September 9, 2016, CORTEZ was booked and charged with Driving Whiie intoxicated in
Laredo, Texas by the Texas Department of Pub|ic Safety (TXDPS). At the time of his arrest,
CORTEZ again gave the alias Jorge CORTEZ-TORRES. A review of the Webb County Booking
Photo for this incident confirmed Jorge CORTEZ-TORRES was Jose Juan CORTEZ,

¢ On September 10, 2016, CORTEZ was released from the Webb County Jai| to the Street after
posting Bond for the Driving Whiie intoxicated offense.

v On September 23, 2016, CORTEZ was issued a citation in Laredo, Texas by the Texas Department
of Public Safety for Speeding in a Schooi Zone. CORTEZ was operating the 2000, red in color,
Ford Focus Texas License P|ate FMSOZ 16 and identified himself to the TXDPS Trooper as Jorge
CORTEZ-TORRES.

¢ On or about January 02, 2018, the Ford Focus was registered by a relative of CORTEZ and issued
new Texas License P|ate, JFL7810. Deputy C. SKAGGS confirmed it was the same vehicle by
reviewing the Vehicie identification Number.

o On October 3, 2018, Deputies utilized a ruse and interviewed the vehicie's registered owner at
his residence, who told Deputies that he is the newly registered owner of the 2000, red in color,
Ford Focus that CORTEZ has been operating The relative stated to Deputies that he registered
the vehicle for CORTEZ, to whom he referred to initially as Jose, and then as Jorge. The Ford
Focus now bears Texas License Plate JFL7810.

 

 

 

Case 5:18-Cr-OO791 Document 1 Filed in TXSD on 10/05/18 Page 3 of 3

o On this same date (Oct. 3, 2018), Deputies observed CORTEZ outside a residence at the 3600
block of Sereno Drive in Laredo, Texas. CORTEZ pulled up to the residence operating the Ford
Focus, Texas License P|ate JFL7810. Deputy Z. DAV|S photographed the driver ofthe Ford Focus
as he arrived at the residence and positively identified him as Jose Juan CORTEZ.

0 On October 4, 2018, Deputy R. SKAGGS queried the Texas Department of Public Safety Sex
Offender Registry which revealed that lose Juan CORTEZ aka Jorge CORTEZ-TORRES has not
registered as a sex offender in the State of Texas.

v Jose Juan CORTEZ traveled in foreign commerce and has failed to register as a sex offender from
at least September 9, 2016, until October 3, 2018,

